Citation Nr: 1223880	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  10-38 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to an initial increased (compensable) rating for right shoulder strain with recurrent dislocation, evaluated as noncompensably disabling from April 10, 2009 to July 11, 2011 and as 20 percent disabling from July 12, 2011.


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel










INTRODUCTION

The Veteran served on active duty from April 2003 to April 2009.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a September 2009 rating decision in which the RO in Detroit, Michigan granted service connection for right shoulder strain with recurrent dislocation and assigned a 0 percent evaluation, effective April 10, 2009.  The Veteran perfected a timely appeal to that decision.  

In June 2011, the Board remanded the case to the RO for further evidentiary development.  Subsequently, following completion of the requested development, and specifically by an April 2012 rating decision, the VA Appeals Management Center (AMC) awarded a compensable evaluation for this disability, effective from July 12, 2011.  Also in April 2012, the AMC issued a supplemental statement of the case (SSOC).  As that is not the highest possible rating available under the Rating Schedule for this disability, and as the Veteran has not indicated that he is content with the rating, the appeal continues.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  As the current appeal involves the propriety of the initial rating assigned after the grant of service connection, the Board has characterized the issue in accordance with Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that some documents issued by the AMC while that agency of original jurisdiction (AOJ) had the Veteran's claims file on remand indicate that the Veteran is represented by a Veterans Service Organization (VSO).  Significantly, however, the claims folder does not contain an appropriate form-or indeed any document-evidencing such an appointment.  In addition, the Veteran has not submitted any statements in which he references his appointment of a VSO.  Furthermore, the VA Form 8, Certification of Appeal, which the AMC completed in May 2012 prior to return of the case to the Board, indicates that the Veteran is unrepresented.  Moreover, the Board's Veterans Appeals Control and Locator System (VACOLS) shows that the Veteran remains unrepresented.  Accordingly, the Board concludes that the AMC's forwarding of several documents to a VSO while the case was on remand at that AOJ was in error.  
FINDINGS OF FACT

1.  The Veteran is right-hand dominant.  

2.  Throughout the appeal period, the Veteran's service-connected right shoulder strain with recurrent dislocation has been productive of no worse than infrequent episodes of recurrent dislocations of the right humerus.  Further, only slight limitation of motion of the right shoulder joint has been shown, with no ankylosis and no additional losses of range of motion of the right shoulder due to painful motion, weakness, impaired endurance, incoordination or instability.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 20 percent, but no higher, for the service-connected right shoulder strain with recurrent dislocation have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5202 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.1756(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran's initial rating claim is a "downstream" issue in that it arises from an initial grant of service connection.  Prior to the September 2009 rating decision, a letter dated in April 2009 letter addressed the Veteran's claim for service connection for a right shoulder disability.  As previously noted herein, the September 2009 rating action granted service connection for a right shoulder strain with recurrent dislocation.  Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, no further VCAA notice is required with respect to the claim currently on appeal-entitlement to a higher rating for the Veteran's service-connected right shoulder disability.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of these claims.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

Additionally, the Veteran has been afforded VA examinations pertinent to the issue on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the issues addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual Background

The service treatment records (STRs) indicate that the Veteran was seen on August 30, 2006 for a possible right shoulder dislocation.  The Veteran indicated that he was doing football drill for PT when he felt his right shoulder "pop out;" he noted that this had happened 3 times previously.  The Veteran related that the shoulder popped back in while coughing.  The impression was right shoulder pain.  An X-ray of the right shoulder revealed no evidence of fracture, dislocation or significant osseous abnormality.  A treatment note in August 2006 also reflects a diagnosis of shoulder strain.  On the occasion of the separation examination in January 2009, the Veteran reported frequent right shoulder dislocations with spontaneous reductions and pains; examination of the right shoulder revealed grinding and frequent dislocations.  The diagnosis was right shoulder dislocation.  

The Veteran's initial claim for service connection for a right shoulder disorder (VA Form 21-526) was received in March 2009.  In conjunction with his claim, the Veteran was afforded a VA compensation examination in June 2009.  At that time, he complained of right shoulder pain; he noted that the right shoulder was dislocated in 2004, with recurrent dislocations in 2005, 2006 and 2008.  The Veteran also complained of right shoulder instability; he reported episodes of dislocation several times a year but less than monthly.  On examination, the examiner reported recurrent shoulder dislocations, but no guarding of movements.  The examiner reported a finding of crepitus in the right shoulder.  Muscle strength was 5/5 in the upper extremities.  Range of motion in the right shoulder revealed forward flexion from 0 to 170 degrees.  Abduction was from 0 to 170 degrees.  Internal rotation was to 90 degrees, and external rotation was to 90 degrees.  There was no pain with active motion on the right side.  No ankylosis was noted.  X-ray study of the shoulder revealed minimal superior subluxation of humeral head in relation to glenoid, which is sometimes associated with tendinosis; no fracture or dislocation was seen.  The pertinent diagnosis was right shoulder strain with recurrent right shoulder dislocation.  No significant effects on usual occupation.  

At a July 2011 VA examination, the Veteran reported painful motion of his right shoulder that he mostly felt when he is raising and rotating his shoulder.  He described the intensity of the pain as 2 or 3 out of 10 and noted that activities of daily living are limited and that his work is affected.  He indicated that the shoulder is "popping up," but it is not as frequent as before because of his restricted activities.  However, he said that dislocations happened maybe once or twice a year.  As far as the popping, it may happen daily depending on his activities; some movements aggravate it more.  On examination of the right shoulder, contour was normal, and there was no atrophy or deformity.  He complained of pain anteriorly in front of the shoulder.  Active and passive range of motion with the help of goniometer revealed 180 degrees of abduction without any pain, 170 degrees of forward flexion without any pain, external rotation to 95 degrees, and there was a feeling of crepitation in front of ht shoulder with complaint of pain, and internal rotation was to 90 degrees without any pain.  Apprehension test was negative and sulcus sign was negative.  Power against resistance was 5/5.  X-rays of the right shoulder were normal even with weights; there was no evidence of fracture or other subluxation.  The diagnosis was normal right shoulder without any evidence of recurrent dislocation or subluxation, and no evidence of ligamentous laxity.  The examiner stated that the Veteran's right shoulder does not aggravate with movement, excess fatigability, or incoordination that is attributable to applicable service-connected disability.  Repetitive use of his shoulder over a period of time does not produce additional loss of motion or functional ability of the shoulder.  

III.  Legal Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011). If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  

A disability may require re-evaluation in accordance with changes in a veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  After careful review of the evidentiary record, the Board concludes that the Veteran's right shoulder has not significantly changed and a uniform evaluation is warranted since the effective date of the award of service connection.  

The Court has held that evaluation of a service-connected disability involving a joint rated on the basis of limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.  After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104 (a).  

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53(1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

The Veteran's right (major) shoulder disorder has been rated under the provisions of Diagnostic Code 5202.  Under Diagnostic Code 5202, a 20 percent rating is warranted for infrequent episodes of recurrent dislocation of the humerus at the scapulohumeral joint and guarding of movement only at shoulder level.  A 30 percent rating is assigned for frequent episodes of recurrent dislocation of the humerus at the scapulohumeral joint and guarding of all arm movements.  A 50 percent rating is warranted for fibrous union of the humerus.  A 60 percent rating is warranted for nonunion (false flail joint) of the humerus.  An 80 percent rating is warranted for loss of the head of the humerus (flail shoulder).  In addition, malunion of the humerus with marked deformity warrants a 30 percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 5202 (2011).  

Furthermore, limitation of the major arm at the shoulder level warrants a 20 percent rating.  Limitation of this major extremity to midway between the side and the shoulder level warrants a 30 percent rating.  Limitation of the major arm to 25 degrees from the side warrants a 40 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).  

The Board acknowledges that Diagnostic Code 5200 is for application when there is ankylosis of the scapulohumeral articulation.  However, ankylosis of the Veteran's right shoulder has not been shown on multiple examination has not been alleged in this case.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  

Based upon a thorough review of the evidence of record, the Board finds that, since April 10, 2009 (the effective date of the grant of service connection for the Veteran's right shoulder strain with recurrent dislocations), the Veteran has exhibited infrequent episodes of recurrent dislocation of the humerus at the scapulohumeral joint and guarding of movement at the shoulder level.  In this regard, the Board acknowledges that the Veteran has reported experiencing persistent dislocations, instability, and subluxation of his right shoulder.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1779 (30th ed. 2003) (which notes that subluxation is an incomplete or partial dislocation).  

On initial VA examination in June 2009, the Veteran complained of right shoulder instability; he reported episodes of dislocation several times a year but less than monthly.  On examination, the examiner noted recurrent shoulder dislocations.  

Likewise, in July 2011, the Veteran reported painful motion of the right shoulder; he stated that the pain is mostly felt when he is raising and rotating his shoulder.  He indicated that the shoulder is "popping up," but it is not as frequent as before because of his restricted activities.  However, he said that dislocations happened maybe once or twice a year.  As far as the popping, it may happen daily depending on his activities; some movements aggravate it more.  

Given the above, and in resolving reasonable doubt in the Veteran's favor, the Board finds that a 20 percent rating is warranted for his service-connected right shoulder strain with recurrent dislocations since April 2009.  Specifically, as this discussion illustrates, although the physical (including radiographic) examinations of the Veteran's right shoulder have not confirmed the presence of recurrent dislocations, the Veteran has competently and credibly described the infrequent dislocations that he experiences in his right shoulder.  Accordingly, in resolving all reasonable doubt in favor of the Veteran, the Board concludes his service-connected right shoulder disability is manifested by infrequent episodes of recurrent dislocations of his right humerus.  

To warrant the next higher rating of 30 percent, the evidence would have to show frequent episodes of recurrent dislocation of the right humerus and guarding of all arm movements.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  Importantly, however, while the Veteran has experienced some dislocations of his right shoulder during the course of this appeal, overall these episodes have not been frequent and have not resulted in guarding of all arm movements.  Indeed, in this regard, the Board notes that guarding at the shoulder level was not shown, let alone guarding of all arm movements.  Consequently, the Board finds that the overall disability picture more nearly approximates the criteria for a 20 percent rating (requiring infrequent episodes of recurrent dislocation of the right humerus).  Id.  

Furthermore, the evidence of record does not show limitation of motion of the Veteran's right arm to midway between his side and right shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Indeed, the evidence shows no more than slight limitation of motion of this extremity.  In June 2009, right shoulder forward flexion was to 170 degrees, and abduction was to 170 degrees.  In July 2011, right shoulder abduction was to 180 degrees, and forward elevation was to 170 degrees with no change in active or passive range of motion during repeat testing against resistance, and no additional losses of range of motion noted for the right shoulder due to painful motion, weakness, impaired endurance, incoordination or instability.  Given the above, the next higher rating of 30 percent based on limitation of motion of the right upper extremity is not warranted during the applicable period.  

In addition, the Board has considered whether a higher rating could be assigned under another diagnostic code, but finds no diagnostic code that would allow for a higher rating.  Even considering the Veteran's subjective complaints of pain, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support an evaluation in excess of the 20 percent rating assigned by this decision for the entire appeal period.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); & 38 C.F.R. §§ 4.45, 4.59 (2011).  

Thus, the medical findings on examination are of greater probative value than the Veteran's assertions regarding the severity of his right shoulder strain with recurrent dislocation.  Thus, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 20 percent for residuals of right shoulder dislocation.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the assignment of an even higher rating, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  
The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's right shoulder disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1) (2011).  In fact, as noted above, the symptoms of the Veteran's disability have been accurately reflected by the pertinent schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16(2008).  

Moreover, although the Veteran has submitted evidence of a medical disability, has made a claim for the highest ratings possible for his service-connected right shoulder disability, and asserts that this disorder affects his work, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his service-connected right shoulder strain with recurrent dislocation.  The issue of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has, therefore, not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


(CONTINUED ON NEXT PAGE)
ORDER

An initial 20 percent rating, but no higher, for right shoulder strain with recurrent dislocation is granted from April 10, 2009, subject to the applicable laws and regulations governing the payment of monetary benefits.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


